Citation Nr: 1044166	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to extraschedular evaluations for a chronic low back 
strain, residuals of a torn left knee ligament, and a torn right 
medial meniscus with chondromalacia.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Board remanded the claims in September 2008 and May 2009.


FINDING OF FACT

In September 2010, the Veteran withdrew his appeal of entitlement 
to extraschedular evaluations for a chronic low back strain, 
residuals of a torn left knee ligament, and a torn right medial 
meniscus with chondromalacia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of entitlement to an 
extraschedular evaluations for a chronic low back strain, 
residuals of a torn left knee ligament, and a torn right medial 
meniscus with chondromalacia.  38 U.S.C.A. § 7105(d)(5) (West 
2002);; 38 C.F.R. §§ 20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received in September 2010, the Veteran 
indicated that he wished to withdraw his appeal as to the issue 
noted on the title page.

A substantive appeal may be withdrawn on the record at a hearing 
by the Veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of entitlement 
to claim of entitlement to an extraschedular evaluations for 
chronic low back strain, residuals of a torn left knee ligament, 
and a torn right medial meniscus with chondromalacia, there 
remain no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to review 
this issue.  The claim must therefore be dismissed. 


ORDER

The claim of entitlement to extraschedular evaluations for a 
chronic low back strain, residuals of torn left knee ligaments, 
and a torn right medial meniscus with chondromalacia is 
dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


